     9:19-cv-00394-BHH       Date Filed 08/26/21     Entry Number 39      Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION


Cathy T. Moore,                       )
                                      )
                   Plaintiff,         )
                                      )          Civil Action No. 9:19-cv-394-BHH
v.                                    )
                                      )
Columbia Sussex Management, LLC       )                        ORDER
d/b/a Hilton Head Marriott Resorts &  )
Spa,Columbia Sussex Corporation and )
Columbia Properties Hilton Head, LLC, )
                                      )
                   Defendants.        )
________________________________ )

       Defendant Columbia Sussex Management, LLC, on behalf of itself and Defendants

Columbia Sussex Corporation and Columbia Properties Hilton Head, LLC, (“Defendants”)

filed a motion for summary judgment, which Plaintiff Cathy T. Moore (“Moore” or “Plaintiff”)

opposes, and the matter is ripe for review. For the following reasons, the Court finds no

genuine issue of material fact as to Plaintiff’s claims, and the Court grants Defendants’

motion for summary judgment.

                                     BACKGROUND

       Plaintiff initially filed this action in the Beaufort County Court of Common Pleas on

January 4, 2019, alleging that on January 15, 2016, she “slipped and fell on a foreign

substance causing her to suffer severe and permanent injuries” to her shoulder, foot, and

other parts of her body, while walking in the vestibule of Defendants’ hotel. (ECF No. 1-1

¶¶ 7, 9-10.) On February 11, 2019, Defendants removed the action to this Court.

       On October 9, 2020, Defendants filed the instant motion for summary judgment,

asserting that Plaintiff has failed to establish the existence of a dangerous or defective
      9:19-cv-00394-BHH        Date Filed 08/26/21     Entry Number 39     Page 2 of 7




condition on the premises that would not be open and obvious or a known and expected

condition. In support, Defendants point to Plaintiff’s testimony that she knew it was raining

on January 15, 2016, and was aware of the common occurrence of tracked-in rainwater

during rainy conditions. Defendants assert that Plaintiff has failed to present evidence

showing that Defendants knew or should have known of the alleged dangerous or defective

condition, or alternatively, that Defendants did not breach any duty of care because warning

signs were in place at the time of Plaintiff’s fall.

       Plaintiff opposes Defendants’ motion and asserts that the record contains sufficient

evidence to create a genuine issue of material fact as to (1) whether Defendants had notice

of the hazardous condition, (2) whether the wet floor was not open and obvious, and even

if it was, whether Defendants should have anticipated the risk, and (3) whether Defendants

breached their duty to exercise reasonable care..

                                      STANDARD OF REVIEW

       A court shall grant summary judgment if a party shows that there is no genuine

dispute as to any material fact and the party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The judge is not to weigh the evidence, but rather to determine if there

is a genuine issue of fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If

no material factual disputes remain, then summary judgment should be granted against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party's case, and on which the party bears the burden of proof. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). All evidence should be viewed in the light most

favorable to the non-moving party. See Perini Corp. v. Perini Constr., Inc., 915 F.2d 121,

123-24 (4th Cir. 1990).

                                                2
         9:19-cv-00394-BHH      Date Filed 08/26/21    Entry Number 39      Page 3 of 7




                                            DISCUSSION

          “It has long been the law in South Carolina that a merchant is not an insurer of the

safety of his customer[s] but owes them only the duty of exercising ordinary care to keep

the premises in reasonably safe condition.” Pennington v. Zayre Corp., 252 S.C. 176, 178,

165 S.E.2d 695, 696 (1969); see also Denton v. Winn-Dixie Greenville, Inc., 312 S.C. 119,

120, 439 S.E.2d 292, 293 (S.C. Ct. App. 1993) (explaining that a merchant “is not required

to maintain the premises in such condition that no accident could happen to a patron using

them”) (citations omitted). For a plaintiff “[t]o recover damages for injuries caused by a

dangerous or defective condition on a storekeeper’s premises,” she must show: “(1) that

the injury was caused by a specific act of the defendant which created the dangerous

condition; or (2) that the defendant had actual or constructive knowledge of the dangerous

condition and failed to remedy it.” Wintersteen v. Food Lion, Inc., 344 S.C. 32, 35, 542

S.E.2d 728, 729 (2001) (citations omitted). When a case involves a foreign substance, “the

plaintiff must demonstrate either that the substance was placed there by the defendant or

its agents, or that the defendant had actual or constructive notice the substance was on the

floor at the time of the slip and fall.” Id. A premises owner is not expected to “take actions

to prevent or minimize the foreseeable risk of a foreign substance ending up on its floor.”

Hackworth v. United States, 366 F. Supp. 2d 326, 329 (D.S.C. 2005); see also Simmons

v. Winn-Dixie Greenville, Inc., 318 S.C. 310, 457 S.E.2d 608 (1995) (declining to adopt a

“foreseeability” rule in foreign substance cases and implicitly rejecting a “duty to prevent”

rule).

          Here, Plaintiff does not assert that Defendants created the dangerous condition;

rather, Plaintiff asserts that there is a genuine issue of material fact “as to whether the

                                               3
     9:19-cv-00394-BHH        Date Filed 08/26/21     Entry Number 39       Page 4 of 7




presence of rainwater in the vestibule and entryways of Defendants’ premises was a

recurring condition such that Defendants would have been placed on constructive notice.”

(ECF No. 35 at 6.) Specifically, Plaintiff points to the deposition testimony of Defendants’

employee, Bradley Ingalls, who indicated that he knew water would be brought into the

hotel when it rained and that he and housekeeping would try to keep the entryways dry

when it rained. (Id. at 6-8 (citing ECF No. 35-3).) Plaintiff further argues that even without

any evidence to show that rainwater in the vestibule was a recurring condition, a

reasonable jury could determine that Defendants had constructive notice of the rainwater

in the vestibule based on how long the floor had been wet, citing Ingalls’ testimony that the

vestibule floor was 60 to 70 percent covered by water when Plaintiff fell, and arguing that

“it likely took a substantial amount of time for enough rainwater to accumulate to cover 70

percent of the enclosed vestibule’s surface.” (Id.)

       After review, the Court is not convinced by Plaintiff’s arguments. Stated simply,

Plaintiff has not offered sufficient evidence to create a genuine issue of material fact as to

whether Defendants had actual or constructive notice of rainwater on the floor of the

vestibule when Plaintiff fell. First, according to the testimony of Ingalls, Defendants did not

have actual notice of the dangerous condition because it had not been reported by anyone

and had not caused any other incidents on the day in question. Second, with respect to

constructive notice, the evidence does not indicate that tracked-in rainwater was a recurring

condition in the specific area where Plaintiff fell, which was a side entrance. Moreover,

Plaintiff points to no evidence, other than pure speculation, to otherwise establish the

amount of time the water was on the floor prior to Plaintiff’s fall. See Wimberly v. Winn-

Dixie Greenville, Inc., 252 S.C. 117, 165 S.E.2d 627, 629 (1969) (explaining that a jury

                                              4
      9:19-cv-00394-BHH       Date Filed 08/26/21     Entry Number 39     Page 5 of 7




“should not be permitted to speculate” how long a condition existed “so as to infer that

defendant was negligent in failing to detect and remove it”). Accordingly, the Court agrees

with Defendants that Plaintiff’s claim fails to satisfy Wintersteen.

       Next, however, even assuming that Defendants did have constructive notice of

rainwater in the vestibule, the Court notes that “under South Carolina law, the owner of

property owes no duty to use reasonable care to take precautions against or to warn guests

of open and obvious dangers.” Hackworth v. United States, 366 F. Supp. 2d 326, 330

(D.S.C. 2005). Instead, “guests themselves have a duty to discover and avoid the danger.”

Id.

       In response to Defendants’ motion, Plaintiff argues that there is a genuine issue of

material fact as to whether the rainwater in the vestibule was an open and obvious danger.

In support, Plaintiff points to her testimony that she did not see visible water on the floor

prior to falling, as well as Patrick Burns’ testimony that he did not recall seeing any water

on the floor in the vestibule area and Ingalls’ testimony describing the area as not having

puddles but being very wet. (ECF No. 35 (citing ECF Nos. 35-1, 35-2, and 35-3).)

Additionally, Plaintiff argues that even if the wet floor was open and obvious, Defendants

can be liable for breaching their duty to make reasonable efforts to eliminate or warn of the

condition.

       After review, the Court finds that the evidence of record does not create a genuine

issue of material fact as to whether the rainwater was an open and obvious condition. In

other words, the Court finds the particular circumstances of the instant case sufficiently

similar to those in Hackworth v. United States, 366 F. Supp. 2d 326 (D.S.C. 2005), and

Lucas v. Sysco Columbia LLC, No. 3:13-2883, 2014 WL 4976509 (D.S.C. Oct. 3, 2014),

                                              5
     9:19-cv-00394-BHH        Date Filed 08/26/21     Entry Number 39       Page 6 of 7




for the Court to conclude as a matter of law that the rainwater on the floor was an open and

obvious danger about which Defendants had no duty to warn.

       In Hackworth, the court found “that given Hackworth’s knowledge of the rainy

conditions, the close attention Hackworth says she was paying to the floor, and the fact that

a three-foot wide puddle could not be entirely obstructed by overhead lights, the

Government had no duty to warn.” 366 F. Supp. 2d at 331. Similarly, in Lucas v. Sysco

Columbia LLC, the court found that South Carolina law did not impose a duty to warn where

Lucas “testified at length in her deposition about the terrible weather conditions and the fact

that it was ‘pouring’ and ‘blowing’ as she made her way into the store,” and that “the floor

where she fell was ‘solid water.’” Lucas, No. 3:13-2883, 2014 WL 4976509, *5 (D.S.C. Oct.

3, 2014); see also Young v. Meeting Street Piggly Wiggly, 288 S.C. 508, 510, 343 S.E.2d

636, 638 (S.C. Ct. App. 1986) (“Since it is impossible to keep commercial premises entirely

free of tracked-in rain during bad weather, a merchant’s liability may not be based solely

on the presence of moisture.”).

       Here, although Plaintiff was inside the hotel for some time prior to her fall, the fall

occurred at a side entrance to the hotel, and Plaintiff testified that she knew it was raining

at the time and could see the conditions outside through the glass when she fell. In fact,

Plaintiff testified that she was opening the door to meet children “so they didn’t get soaking

wet,” further demonstrating her awareness of the inclement weather conditions. (ECF No.

35-1 at 9.) Plaintiff also testified that she knew it was a common experience for water to

be tracked inside businesses on rainy days. (ECF No. 30-2 at 13.) Viewing the evidence

in the light most favorable to Plaintiff, the Court finds that the floor’s wet condition was an

obvious, easily discoverable danger.

                                              6
     9:19-cv-00394-BHH               Date Filed 08/26/21          Entry Number 39           Page 7 of 7




       Finally, to the extent Plaintiff argues that there is a genuine issue of material fact as

to whether Defendants breached their duty to exercise reasonable care to eliminate or warn

of the water on the floor, the Court is not convinced. First, the Court finds Plaintiff’s

reliance on federal Occupational Safety and Health Standards unavailing. Second, the

Court notes that the record contains no evidence or testimony specifically disputing the

presence of a wet floor sign.1 Third, South Carolina law does not impose a duty on

merchants to place mats near entrances during inclement weather. See Lucas, 2014 WL

4976509, *5 (“While the Court believes it is a sound practice to place mats on the floor of

an establishment during inclement weather to avoid accidents such as this, South Carolina

law does not impose such a duty.”). As such, the Court finds that none of Plaintiff’s

arguments overcome Defendants’ motion for summary judgment.

                                               CONCLUSION

       Based on the foregoing, the Court grants Defendants’ motion for summary judgment

(ECF No. 30).

       IT IS SO ORDERED.

                                                                      /s/Bruce H. Hendricks
                                                                      United States District Judge

       August 26, 2021
       Charleston, South Carolina




       1
           Plaintiff testified that she did not see a wet floor sign, not that one was not present.

                                                        7
